Title: To John Adams from Edmund Jenings, 27 September 1780
From: Jenings, Edmund
To: Adams, John


     
      Sir
      Brussels Septr. 27. 1780
     
     I have just this Moment receivd your Excellencys Letter of the 23d. Instant, it Honors and flatters me much and is a fresh Proof of your Excellencys Partiallity for me. Your Wishes that I was better known to my Countrymen proceeds from your Goodness to me—I well Know that you have taken every pains in your Power, that I should be so, but whether they are acquainted with me or not I shall serve them faithfully and affectionately.
     I am happy to see the Massachusetts Constitution translate in all the foreign Papers—it must necessarily draw the Attention of Europe to the new Legislators. It must see with Admiration that the Science of Government, founded on the Nature of Man is so well understood in the New World. They will Confess that the English Know nothing of it, and if your Excellencys Recommendation is Attended to, the Americans will improve the very language of that haughty People.
     I will press to have the Translation come out as Soon as possible and beg to have some Copies thereof.
     I yesterday receivd a Letter from Mr. Carmichael of the 11th Instant—Things go Slowly there. He tells me I shall soon hear of an Agreable Change in a certain Quarter—I suppose He means Portugal.
     Give me leave to send to your Excellency a Couple of Letters to be transmitted to the Carolinas—I shall send them by Mr. Serle, whom I am told will pass through this Town in About ten days. I shall send too by him some Pamphlets, which your Excellency may make what Use of you please.
     
     I flattered myself much when I saw Mr. Dana here that you woud soon return through this Town and have waited with much Impatience, however I shall set off tomorrow for my long intended Journey to Boulogne sur Mer. I shall be Absent About a fortnight.
     I beg my best Respects to Mr. Dana.
     I am Sir your Excellencys Most Faithful & Obedient Humble Servt.
     
      Edm: Jenings
     
    